Citation Nr: 1535817	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.   Entitlement to service connection for muscle pain, to include as due to undiagnosed illness.

3.   Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness.

4.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.

5.  Entitlement to service connection for restless leg syndrome, to include as due to undiagnosed illness.

6.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.

8.  Entitlement to service connection for arthritis of multiple joints, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In substantive appeals, via VA Forms 9, submitted in June 2010 and July 2012, the Veteran reported that he wanted a Board hearing by live videoconference.  However, the Veteran submitted an additional VA Form 9 in February 2013 addressing a January 2013 supplemental statement of the case that addressed all of the claims on appeal.  In that VA Form 9 the Veteran at that time checked the specific block indicating that he did not want a Board hearing.  As such the Board considers the Veteran's previous request for a Board hearing to be withdrawn.

In a recent statement from the Veteran received in August 2014, he stated that he never intended to withdraw claims for service connection for hypercholesterolemia and for diverticulosis.  Previously in June 2009 the Veteran had submitted a notice of disagreement from a June 2008 rating decision, that initiated an appeal as to denial of service connection for hypercholesterolemia and for diverticulosis.  A statement of the case in April 2010 addressed these two claims.  However, in the Veteran's June 2010 substantive appeal, VA Form 9, his particularized list of appealed claims did not include these two claims.  Therefore, the Veteran did not perfect the claims for service connection for hypercholesterolemia and for diverticulosis, and they are no longer on appeal.  

The Board, however, accepts the Veteran's August 2014 statement as claims for service connection for hypercholesterolemia and for diverticulosis.  These claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Service treatment records show diagnoses of low back pain with right leg radiculopathy secondary to an L5-S1 herniated disc.  There is also service treatment record evidence of right lower extremity neuromuscular symptomatology in service.  Service treatment records in August 1992 show bilateral lower extremity neuromuscular motor findings indicating impairment bilaterally.  A September 1993 consultation report contains an impression that EMG findings indicated a left L5 and S1 radiculopathy.  The report of a December 2007 VA examination of the spine shows findings of diffuse decreased sensory changes in both lower extremities.  Although service connection is in effect for herniated nucleus pulposus, L5-S1 with radiculopathy, under the General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a, separate service-connected ratings are assignable for associated objective neurologic abnormalities, including of the extremities.  See C.F.R. § 4.71a, Note (1).

Thus, the issues of entitlement to service connection and separate ratings for radiculopathies of the left and right lower extremities associated with the service-connected lumbosacral spine disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these two issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for muscle pain, sleep apnea, hypertension, restless leg syndrome, memory loss, chronic fatigue, and arthritis of multiple joints, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no worse than a Level II hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A December 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's available service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

In the context of the current claims on appeal, the Veteran was provided VA medical examinations in May 2008 and March 2010.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, exceptional patterns of hearing impairment are considered to exist for VA purposes under certain circumstances.  First, exceptional patterns of hearing impairment are considered to exist for VA purposes if the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  If that is the case, then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever of these two tables results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Second, exceptional patterns of hearing impairment are also considered to exist for VA purposes if the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  If that is the case, then the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  The utilization of Table VI logically requires there be a finding available for the speech recognition score pertaining to the ear under evaluation of that table.  The evidence of this case does not reflect either of these exceptional patterns so as to require utilization of Table VIa.


III. Evidence and Analysis

The results of a June 2008 VA audiology examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
50
60
55
65
LEFT
50
55
60
55

The results of that examination revealed an average pure tone threshold hearing level of 58 dB for the right ear, and 55 dB for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent on the right and 92 percent on the left.  The report contains a diagnosis that "for the frequencies 500 to 4000 Hz, this veteran has a mild sloping to moderate sensorineural hearing loss."

Application of the June 2008 VA audiology examination results (pure tone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral II for the right ear and I for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.    

The results of a March 2010 VA audiology examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
45
55
55
60
LEFT
40
55
55
55

The results of that examination revealed an average pure tone threshold hearing level of 54 dB for the right ear, and 51 dB for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent on the right and 94 percent on the left.  The report contains a diagnosis of bilateral sensorineural hearing loss mild (26-40 HL) to moderately severe (55-69 HL). 
 
Application of the March 2010 VA audiology examination results (pure tone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral I for the right ear and I for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

In sum, at both of the VA examinations on file, the application of the Rating Schedule to the numeric designations does not warrant the assignment of compensable rating.  

Because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered", any lay assertions of the Veteran as to the severity of his bilateral hearing loss are insufficient to establish entitlement to a higher evaluation for the bilateral hearing loss  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Veteran has not described any unusual or exceptional features associated with his bilateral hearing loss at any time during the pending claim.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has made no claim that due to his service-connected bilateral hearing loss he is unemployable, and the record does not show that he is unable to secure or follow a substantially gainful occupation as a result of his bilateral hearing loss disability.  As of the time of the most recent VA examination in March 2010, the examiner recorded an opinion that the Veteran's bilateral hearing loss had no significant effects on the Veteran's occupation and no effects on his usual daily activities.  As such, the Board finds that a claim for TDIU is not raised by the record.

The preponderance of the evidence is against the grant of a compensable disability rating for bilateral hearing loss; there is no doubt to be resolved; and a higher rating is not warranted at any time. 


ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran claims service connection for a number of disorders: muscle pain, sleep apnea, hypertension, restless leg syndrome, memory loss, chronic fatigue, and arthritis of multiple joints.  In a March 2012 statement containing a notice of disagreement, he stated his belief that during service he was suffering from sleep apnea and restless leg syndrome, and that these conditions resulted in a chronic fatigue disorder.   Notably, neither of these conditions were diagnosed during service.
 
The Veteran cited internet published material that if left untreated, sleep apnea can result in a growing number of health problems including: high blood pressure (hypertension); stroke; heart failure; irregular heartbeats; heart attacks; diabetes; depression; and worsening of ADHD.  He indicated that consistent with this, the record contains evidence of the Veteran having hypertension, diabetes, and depression disorders.  

The Veteran noted that there was service treatment record evidence of him being sleepy or having trouble sleeping, which the Veteran associated with his claim of a chronic fatigue condition.  He indicated that this was related to his cognitive impairments including his memory loss.

Sleep apnea is a common and underdiagnosed condition that many people suffer from, often without knowing they have the condition, and which has a complex set of potential risk factors/causes and potentially serious complications.  See http://www.Prohealth.com/library/showarticle.cfm?libid=7380 (Last visited Feb. 4, 2015).  A number of health related organizations, including the American Lung Association and the National Institutes of Health, have published material about the risk factors/causes of sleep apnea and potential complications from that disorder, which are discussed in the paragraphs below.  

See Id; http://www.lung.org/lung-disease/sleep-apnea/ understanding-sleep-apnea.html; http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2904751/; 
http://www.webmd.com/sleep-disorders/sleep-apnea/sleep-apnea?print=true;
http://chronicfatigue.about.com/od/sleepbetter/a/Sleep-Disorders-In-Fibromyalgia-And-Chronic-Fatigue-Syndrome.htm;
http://fallingasleep.net/sleep-disorders/apnea;
http://doctorstevenpark.com/can-sleep-apnea-raise-your-cholesterol-levels; (last visited Feb. 4, 2015).

Risk factors for obstructive sleep apnea include being male; being overweight; being older; being obese; having a large neck circumference; having gastroesophageal reflux or diabetes; having nasal obstruction due to deviated septum, allergies or sinus problems; high blood pressure; and smoking.  Id.
 
Sleep apnea results in sleeping poorly, leading to being tired all day and then unable to concentrate.  Symptoms of sleep apnea include periodic episodes of apnea during sleep and intermittent snoring, excessive daytime sleepiness, morning headache, changes in personality, mental deterioration, behavioral disorders, impotence, obesity, and complaints from partner of snoring too loudly.  Id.

Untreated sleep apnea can increase the risk of high blood pressure, heart attack, heart arrhythmia, and stroke.  Sleep apnea causes decreased blood oxygen levels (hypoxemia) and increased carbon dioxide levels (hypercapnia), which can lead to headaches and to damage to the brain.  This in turn can result in cognitive deficits including memory loss, and disturbed mood including depression.  There is increasing evidence that intermittent hypoxia resulting from obstructive sleep apnea is independently associated with dyslipidemia (abnormal amount of lipids in the blood).  Sleep apnea can lead to sleepiness, chronic fatigue symptoms, cognitive problems, increased cholesterol levels; and risk for diabetes mellitus.  Id.

There is evidence that a sleep apnea condition can result fibromyalgia-like pain. Growth hormone released during stages three and four of sleep is responsible for many of the repair processes that go on in muscles and in the rest of the body.  It is theorized that this loss of repair function that normally occurs during deep sleep contributes to the pain of fibromyalgia, which is a condition defined as pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points.  See Id.; Dorland's Illustrated Medical Dictionary 703 (32nd Ed. 2012). 

Service treatment records include evidence of conditions referable as potential etiologies or complications of sleep apnea.  Service treatment records show evidence of elevated cholesterol, hyper-lipidemia, and hyperlipoproteinemia (too much lipid in the blood), and evidence that the Veteran was a smoker during service and that this was a health issue.  There is also evidence of chronic obstructive pulmonary disease and sinus problems, for which in the latter case, service connection has been established by VA.  There is also evidence in service of complaints and symptoms referable to musculoskeletal pain and sleep problems.   

The report of a September 1995 Persian Gulf Registry associated with the Veteran's service in Southwest Asia from October 1990 to April 1991 shows that the examiner diagnosed "fatigued", and memory loss since 1993, which had progressively worsened since the past six months.  The Veteran reported that most days he wakes up tired, and had sleep difficulties about 1 or 2 times a week.  The report concluded with an impression of (1) asymptomatic fasting hypoglycemia; (2) moderate hypercholesterolemia; (3) memory loss; and (4) feeling fatigued and depressed.

Post service medical treatment records and VA examination reports include evidence of musculoskeletal pain, sleep apnea, hypertension, memory loss, chronic fatigue, and restless leg syndrome.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the RO has primarily addressed the adjudication of the service connection claims on appeal on the basis of entitlement to service connection for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom, under criteria of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

The procedural history does not reflect that the RO (or VA examinations) fully considered the claims on the more general basis of whether there was a present disability resulting from disease or injury incurred in or aggravated by service, or that was proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  
 
In light of the discussion above, an examination is necessary to obtain an opinion as to the likelihood that a sleep apnea disorder began during service, or was caused or aggravated by disease or injury during service, or was caused or aggravated by a service-connected disability such as the service-connected sinus allergies.  

If that opinion is affirmative, etiologically connecting the sleep apnea to service, then an opinion is necessary as to the likelihood that any disability associated with the claimed musculoskeletal pain, restless leg syndrome, hypertension, memory loss, or chronic fatigue, has an etiology related to service; or to a service-connected disability to specifically include the sleep apnea, or to service-connected cervical or lumbar spine disability in the case of the claimed muscle and joint pain conditions, and restless leg syndrome.  

Service treatment records show a number of musculoskeletal injuries in service, including that for which the Veteran was granted service-connected for both cervical and lumbosacral spine disabilities, including radiculopathy associated with the lumbosacral spine disability.  Given that, the examination should also be for the purpose of determining the likelihood that any of the claimed musculoskeletal conditions (muscle pain, restless leg syndrome, or arthritis of multiple joints) are due to injuries or disease in service, or due to or aggravated by either of the service-connected spinal disabilities, to include any neuromuscular condition due to radiation of the cervical or lumbosacral spine disabilities.

Any relevant private or VA treatment records not on file should be requested.  Thereafter the Veteran should be afforded a VA examination that: takes into account any additional medical and other evidence obtained since the Veteran was last examined in October 2012; clarifies the nature of any disability claimed; provides an opinion as to the likelihood that each such disability has an etiology related to service or service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent, outstanding records of VA treatment, to specifically include any such records dated since June 2010.  Associate them with the claims file.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record. Provide the Veteran with the necessary forms to provide authorizations for the release of any private treatment records not currently on file.  Associate any available records obtained with the claims file.  Make at least two (2) attempts to obtain records from any private sources indicated.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any problems during or since service associated with the claimed disabilities of muscle pain; sleep apnea; hypertension; restless leg syndrome; memory loss; chronic fatigue; and arthritis of multiple joints.  

4.  After the above actions are completed, and whether or not additional evidence is received, schedule the Veteran for one or more separate VA examinations as necessary by appropriate physician specialist(s).  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) and copy of this decision must be provided to and reviewed by the examiner. 

Ask the Veteran to identify each specific joints or muscle areas constituting his claims for service connection for arthritis of multiple joints and for muscle pain. 

Conduct all examination and diagnostic testing necessary to evaluate and diagnose any disorder present associated with the claimed: muscle pain; sleep apnea; hypertension; restless leg syndrome; memory loss; chronic fatigue; and arthritis of multiple joints.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed disorder associated with muscle pain, sleep apnea, hypertension, restless leg syndrome, memory loss, chronic fatigue, or arthritis of multiple joints:
(i) had its onset in service or is related to service; or 
(ii) is related to a service-connected disability; or
(iii) is related to any chronic disorder the examiner finds to be at least as likely as not related to service or to a service-connected disability. 

In particular, the examiner must also specifically:
(iv) comment on any service treatment record or other evidence during service, including complaints, of any clinical indicators of risk factors or potential complications of sleep apnea; 
(v)  opine as to whether any chronic disorder associated with the claimed muscle pain, hypertension, restless leg syndrome, memory loss, chronic fatigue, or arthritis of multiple joints, is at least as likely as not related to the Veteran's diagnosed sleep apnea; and 
(vi) opine as to whether any chronic disorder associated with the claimed muscle pain, restless leg syndrome, or arthritis of multiple joints, is at least as likely as not related to the service-connected herniated nucleus pulposus, L5-S1 with radiculopathy or the service-connected degenerative disc disease of the cervical spine; to include as neuromuscular impairment associated with any radiculopathy associated with the cervical or lumbosacral spine disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
5.  Then review the claim file to ensure that all of the required development has been completed, and arrange for any additional development indicated.
 
6.  Then, adjudicate the issues of entitlement to service connection for muscle pain; sleep apnea; hypertension; restless leg syndrome; memory loss; chronic fatigue; and arthritis of multiple joints.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. Hyland
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


